Title: To Thomas Jefferson from François-André Michaux, 6 July 1806
From: Michaux, François-André
To: Jefferson, Thomas


                        
                            Monsieur le Président
                            
                            Philadelphie ce 6 juillet 1806
                        
                        Je profite de l’offre obligeante de Mr Jh. Vaughan, pour vous adresser un éxemple. de mon Voÿage à l’Ouest
                            des Monts-Alleghanÿs: trop heureux, Monsieur le Président, a mon arrivée dans les Etats-Unis de pouvoir vous en faire
                            hommaÿe, sur tout s’il se trouve digne de Votre approbation. Je joints a cet ouvrage Un petit mémoire sur les Arbres
                            forestiers des Etats-Unis; quelques remarques comparatives (pâge 29) pourront peut-être mériter votre attention.
                        Je compte partir sous quelques jours pour aller visiter sous le rapport de l’histe. naturelle et
                                notamment de la Botanique, les rives du Lac Ontario, et l’an
                            prochain, je me propose de voir sous ce même pont de vue, quelques-unes des parties de l’ouest Louisiane.
                        Je considererais toujours comme des ordres, Monsieur le Président, les informations que vous pouriez désirer
                            obtenir de moi, sur ce qui fait l’objet de mes recherches, heureux encore si a ce titre je pouvois mériter votre
                            protection.
                        Les Ouvrages de mon Pere intitulés l’un, flora boreali americana &c. et l’autre
                            Histe. des Chênes de l’Amérique Sep.le. Gd. in folo. fig. vous sont probablement connus. 
                  Veuilles recevoir,
                            Monsieur le Président, l’expression du profond respect avec le quel je suis, Votre très humble et tres obéissant serviteur
                        
                            Fis André Michaux
                            
                        
                    